Citation Nr: 9930129	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-46 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a scar of the right hand with moderate 
atrophy and limitation of motion of the 3rd, 4th, and 5th 
fingers, currently evaluated as 30 percent disabling.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected bronchitis, residual of 
pneumonia, prior to October 7, 1996.

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected bronchitis, residual of 
pneumonia, from October 7, 1996.

4.  Entitlement to an increased evaluation for service-
connected major depression with psychotic features, 
previously rated as psychoneurosis, anxiety hysteria, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
August 1945.  This appeal arises from a March 1994 rating 
decision of the Hartford, Connecticut, regional office (RO) 
which denied increased evaluations for the veteran's service-
connected right hand disability, evaluated as 30 percent 
disabling; service-connected psychoneurosis, evaluated as 10 
percent disabling; and service-connected bronchitis, 
evaluated as noncompensable.  By a rating action dated in 
August 1995, the noncompensable disability evaluation 
assigned to the bronchitis was increased to 10 percent, 
effective on November 30, 1993.  In a November 1998 rating 
decision, the 10 percent disability evaluation assigned to 
the bronchitis was increased to 30 percent, effective on 
October 7, 1996.  The 10 percent evaluation assigned to the 
veteran's psychiatric disorder, major depression with 
psychotic features, previously rated as psychoneurosis, 
anxiety hysteria, was continued.

On November 21, 1996, a hearing was held at the RO before 
Barbara B. Copeland, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).

This matter was Remanded by the Board in March 1997 for the 
purpose of obtaining additional medical evidence and 
affording due process of law to the veteran, and it has been 
returned to the Board for appellate review.

In view of the Board's finding that additional development is 
warranted, the issues of an increased evaluation for a 
service-connected right hand disability and a disability 
rating in excess of 30 percent for service-connected 
bronchitis, from October 7, 1996, will be discussed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  For the period prior to October 7, 1996, the symptoms of 
the veteran's service-connected bronchitis were manifested by 
a persistent cough on a nearly daily basis, considerable 
expectoration, considerable dyspnea on exercise, and the 
beginning of chronic airway obstruction; however, there were 
no findings of severe productive cough and dyspnea of slight 
exertion and pulmonary function tests indicative of severe 
ventilatory impairment.

2.  The symptoms of the veteran's service-connected major 
depression with psychotic features, previously rated as 
psychoneurosis, anxiety hysteria, are not manifested by more 
than mild social and industrial impairment.

3.  The veteran has not routinely displayed symptoms 
attributed to his major depression with psychotic features, 
previously rated as psychoneurosis, anxiety hysteria, such 
as: anxiety; suspiciousness; panic attacks (weekly or less 
often); and mild memory loss.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the 
residuals of pneumonia, bronchitis, prior to October 7, 1996, 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.97, Diagnostic Code 6600 (as in effect 
prior to October 7, 1996).

2.  The criteria for an increased evaluation for major 
depression with psychotic features, previously rated as 
psychoneurosis, anxiety hysteria, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321 and Part 4, including §§ 4.1, 4.2, 4.7, 4.10 (1999), 
4.129, 4.130, 4.132, Diagnostic Code 9400 (as in effect prior 
to November 7, 1996), Diagnostic Code 9434 (as in effect on 
or after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was awarded service connection for anxiety 
neurosis in September 1945.  A 50 percent disability 
evaluation was assigned.  The rating was subsequently reduced 
to 30 percent in September 1946 and reduced to 10 percent in 
October 1949.

Service connection for the residuals of pneumonia, 
bronchitis, was granted in October 1949.  A 30 percent 
disability evaluation was assigned.  By a rating action dated 
in December 1949, the 30 percent disability evaluation was 
reduced to noncompensable.

In November 1993, the veteran filed a claim for an increased 
evaluation of his service-connected bronchitis and neurosis 
conditions.  He reported receiving treatment for his 
psychiatric condition through the Boston VA Medical Center 
(VAMC).

Medical records from the Boston VAMC dated from April 1993 to 
December 1993 were associated with the claims folder.  Those 
records show that the veteran received evaluations and 
treatment for, but not limited to, prostate carcinoma and 
varicose veins.  There were no findings pertaining to his 
psychiatric and/or respiratory condition.

In a March 1994 rating decision, the RO denied increased 
evaluations of the veteran's service-connected bronchitis and 
anxiety neurosis.  The RO determined there was no evidence 
demonstrating that either condition had worsened.

In March 1995, the veteran was afforded a VA non-tuberculosis 
examination.  He complained of shortness of breath and 
wheezing.  He said he coughed up one teaspoon of white phlegm 
two or three times a day.  The veteran was six feet, two 
inches tall and weighed 255 pounds.  His color was normal.  
He exhibited no shortness of breath during the examination.  
He did not cough.  There was no wheezing.  His chest showed 
slightly increased AP diameter.  There were bilateral rhonchi 
throughout both lung fields with increased expiratory phase.  
Chest x-rays from January 1994 were noted to have shown no 
acute abnormalities, flattening of the diaphragm, or chronic 
obstructive pulmonary disease.  However, a January 1994 
pulmonary function test showed mild obstructive ventilatory 
defect with Forced Vital Capacity (FVC) and Forced Expiratory 
Volume in one second (FEV-1) of 71 percent and 73 percent of 
predicted.  The diagnosis was chronic obstructive pulmonary 
disease with asthmatic bronchitis.  The examiner indicated 
that the disease was active.  A repeat pulmonary function 
test and chest x-ray was recommended.

The veteran was also afforded a VA mental disorders 
examination in March 1995.  He reported that his neurosis was 
characterized by getting into disagreements with people.  He 
related some episodes when he treated people poorly and got 
into verbal altercations with them.  He indicated that his 
level of irritability had remained about the same since his 
discharge.  The veteran also complained of decreased 
concentration ability and memory and said he felt suspicious 
about people.  He stated that he avoided crowds and preferred 
to be alone.  He maintained his neurosis had worsened over 
the years but was unable to give an example.  He reported 
having two to three glasses of wine a few times a week, and 
that he had a few beers every day.  However, he denied 
becoming intoxicated or having a problem with alcohol.  

On mental status examination, the veteran was calm and 
cooperative.  His form of thought was extremely 
circumstantial, over-inclusive, and tangential.  It was very 
difficult to keep focused on the issue at hand.  He said he 
spent much of his time dwelling over the things he had lost 
over the years.  His affect was constricted.  The veteran 
complained of early insomnia, frequent awakening, and early 
morning awakening.  He stated he had a good appetite.  He 
denied suicidal or homicidal ideation.  He endorsed 
occasional auditory and visual hallucinations.  The veteran 
also evidenced something akin to a paranoid delusion in that 
he stated people had been breaking into his home and stealing 
household items.  The diagnoses were depressive disorder, not 
otherwise specified; rule-out delusional disorder, 
persecutory type; rule-out dementia due to multiple 
etiologies to include Alzheimer's type; and rule-out major 
depression with psychotic features.  A 65 was assigned on the 
Global Assessment of Functioning Scale (GAF).  

The examiner stated that the veteran demonstrated significant 
depressive symptoms and an isolated delusion of people 
breaking into his home, as well as significant cognitive 
deficits.  She indicated that it was unclear as to how these 
symptoms interrelated due, in part, to the unclear etiology 
of the veteran's cognitive problems.  Noting that the 
veteran's claims folder had been unavailable for review, the 
examiner reported that she was unable to comment on the 
severity of his service-connected psychiatric condition.  She 
asked that those records be obtained.  She also scheduled the 
veteran for neuropsychological testing.

In an addendum dated in March 1995, the psychiatric examiner 
indicated that she had reviewed the veteran's claims folder.  
Based on this review, she opined that the veteran's decreased 
functioning was "most likely due to his dementing process 
which is not caused by his service-connected anxiety 
disorder."  She found the underlying problems of anxiety, 
hostility, paranoid style, and sociopathic features had 
appeared to have remained stable throughout his life.  His 
increasing dementia was attributed to his growing inability 
to cope.  The examiner determined that the veteran's service-
connected disability was unchanged.

The results of a March 1995 pulmonary function test were 
associated with the claims folder.  The physician's 
interpretation, in pertinent part, was that the veteran 
demonstrated combined obstructive and restrictive ventilatory 
defects and moderate airflow limitation.  Compared to a 
January 1994 pulmonary function test, the examiner found 
significant worsening of flows, volumes, diffusion, and 
carboxyhemoglobin.  The veteran's effort was noted to be 
suboptimal.

In April 1995, the veteran was afforded a neuropsychological 
evaluation.  The evaluation revealed impaired auditory 
concentration and tracking; borderline visual attention and 
tracking; questionable extinction of tactile stimulation for 
the right hand; impaired motor speed bilaterally; impaired 
constructional copying for complex designs; borderline verbal 
learning; impaired visual learning; borderline to impaired 
visual memory enhanced by recognition; borderline to impaired 
visio-conceptual abilities; and impaired dynamic motor self-
regulation.  These findings were found to be more consistent 
with either cerebrovascular disease affecting primarily the 
right cerebral hemisphere and/or alcohol-induced persisting 
dementia.  Alzheimer's disease was determined to be unlikely.

The findings of the neuropsychological test were reviewed by 
the psychiatrist who conducted the March 1995 psychiatric 
examination.  In an addendum dated in April 1995, the 
examiner stated that the veteran's condition would most 
likely continue to deteriorate.  She said the rate of 
deterioration was unknown, but, if his illness was of a 
cerebrovascular origin, his dementia would increase.  
Nevertheless, the examiner opined that the veteran's service-
connected disability was unchanged.

The veteran was afforded a personal hearing before the RO in 
February 1995.  He stated he retired in 1981 due to his 
bronchitis condition.  He said his problems with bronchitis 
had worsened since that time.  He endorsed persistent 
congestion in his chest, shortness of breath, and rales.  He 
indicated that he used an inhaler several times a day.  
Without his medication, the veteran stated he would be unable 
to breathe.  He reported that he was able to get around when 
he used his medication.  However, he did not believe that he 
would be able to work.  He said he would occasionally wake up 
in the middle of the night with shortness of breath and have 
to use his inhaler.  The veteran maintained his neurosis had 
also influenced his retirement.  He said his anxiety 
interfered with his ability to work as an electrician.  
Specifically, he stated that he started to experience lapses 
in his memory and an inability to concentrate.  He indicated 
that he had sought treatment for his anxiety through a VA 
facility, but that he stopped taking his medicine after he 
developed stomach problems.  

Medical records from Dr. Nguyen dated from January 1990 to 
June 1991 were associated with the claims folder.  The 
veteran was seen in January 1990 for a three-month history of 
breathing problems to include coughing, choking, and chest 
pain.  A CT scan showed no abnormalities.  He was diagnosed 
as having chronic obstructive pulmonary disease.  Following 
several weeks of treatment, the veteran's condition was noted 
to have improved significantly.  Subsequent treatment records 
indicated that he had been diagnosed as having asthma and 
chronic bronchitis in addition to chronic obstructive 
pulmonary disease.

In August 1995, the hearing officer granted a 10 percent 
disability rating for the veteran's service-connected 
bronchitis.  The hearing officer found that the veteran used 
multiple medications to treat his pulmonary condition, and 
that there had been times when the condition was symptomatic.  
He concluded that it was not possible to attribute all of the 
veteran's symptoms to his chronic obstructive pulmonary 
disease versus his service-connected bronchitis.  The hearing 
officer also denied an increased evaluation of the veteran's 
service-connected psychoneurosis. 

Medical records from the Newington VAMC dated from August 
1994 to August 1995 show that the veteran received treatment 
for, but not limited to, a genitourinary condition, 
respiratory problems, and psychiatric complaints.  He was 
seen in December 1994 due to complaints of chest congestion 
and an inability to raise up sputum.  He said the symptoms 
were worse at night, and that he frequently awakened with 
dyspnea.  He reported deriving some benefit from inhaler use.  
The veteran had mild, clear sputum.  There was diffuse 
rhonchi/wheezes through all lung fields.  The impression was 
mild chronic obstructive pulmonary disease with nocturnal 
dyspnea.  A January 1995 treatment note indicated that the 
veteran had reported an improvement in his condition.

In April 1995, the veteran was evaluated by the mental health 
clinic due to complaints of jealous and angry feelings over a 
current girlfriend.  He reported that their two-year 
relationship had ended when he became angry and accused her 
of having an affair.  He admitted to having heated arguments 
and pushing her on two occasions.  He ruminated over the idea 
of her having relationships with other men.  The veteran 
stated that he slept with a loaded gun at his bedside.  He 
said he slept less than four hours a night.  He endorsed 
symptoms of depression.  He denied thoughts of hopelessness, 
irritability, or helplessness.  He also denied suicidal or 
homicidal ideation.  However, he did report hallucinations of 
hearing and seeing ghosts.  The diagnosis was atypical 
psychosis.  He was prescribed Risperidone and Zoloft.

A follow-up report dated in April 1995 indicated that the 
veteran was feeling less agitated and sleeping more.  He said 
he had had no visits from "ghosts" since starting the 
Risperidone.

The veteran was evaluated in May 1995 for complaints of green 
sputum and a cough.  He said he had been experiencing these 
symptoms for the past week.  He was unable to state his 
inhaler usage.  He had good air movement.  There were coarse 
breath sounds.  The impression was exacerbation of asthmatic 
bronchitis.

In November 1996, the veteran was afforded a personal hearing 
before the undersigned at the RO.  He asserted that his 
service-connected nervous condition had significantly 
worsened since 1990.  He said he experienced problems with 
sleeping, and that he had been given medication to help him 
with that problem.  The veteran reported using this 
medication on a daily basis.  He indicated that he easily 
became irritated with people.  In this regard, he stated that 
he did not get along with his neighbors.  The veteran stated 
his bronchitis caused shortness of breath.  He also 
complained of coughing throughout the day.  He said his cough 
produced phlegm.  He maintained that he was unable to walk 
more than 25 yards or climb a single flight of stairs.  He 
reported using three types of inhalers and receiving routine 
treatment through the VA medical center.  He indicated that 
he used his inhalers several times a day.  

Additional medical records from the Newington VAMC dated from 
January 1994 to December 1996 were associated with the claims 
folder.  The veteran was seen in January 1994 for complaints 
of a long-standing history of intermittent bronchitis and 
shortness of breath.  He said he felt that his shortness of 
breath had been getting worse over the past few months.  He 
reported experiencing shortness of breath on exertion and 
occasionally at night.  He denied shortness of breath at 
rest.  There were prolonged expiratory changes and scattered 
rhonchi.  A report of a January 1994 pulmonary function test 
indicated that there was a mild obstructive ventilatory 
defect, air trapping, and disproportionately reduced maximum 
ventilatory volume.  The assessment was worsening exertional 
shortness of breath.  He was referred for respiratory care.

A March 1994 treatment report indicated that the veteran's 
bronchitis was resolving.  The lower and upper lobes of his 
left lung were clear to auscultation.  There was a 50 to 75 
percent resolution of the right lower lobe rhonchi.  There 
was visible pale yellow/white thick sputum.

In July 1994, the veteran was again seen for complaints of a 
chronic productive cough with wheezing and shortness of 
breath on exertion.  He denied any changes in the color or 
amount of sputum or the severity of his shortness of breath.  
He denied nocturnal dyspnea.  He reported that Ventolin 
provided immediate relief, but that he sometimes had to use 
the inhaler four times a day.  There were positive expiratory 
wheezes.  The assessment was asthmatic bronchitis.  

An October 1994 follow up report indicated that the veteran's 
lungs were clear to auscultation.  Treatment notes dated in 
March 1996 indicated that he had coarse rhonchi with 
scattered wheezes throughout, but that there were no rales.  
His chronic obstructive pulmonary disease was clinically 
stable.  In both instances, the veteran reported that his 
chronic obstructive pulmonary disease and/or shortness of 
breath were about the same.  

In March 1996, the veteran was evaluated by the mental health 
clinic.  He reported seeing the spirits of dead people.  He 
also complained of experiencing memory problems.  He said 
this made him anxious but not paranoid.  He denied auditory 
hallucinations and suicidal or homicidal ideation.  He tended 
to be circumstantial and tangential.  The impression was mild 
dementia.

The matter was Remanded by the Board in March 1997 for the 
purpose of affording due process to the veteran.  The Board 
observed that the rating criteria used to evaluate mental and 
respiratory disabilities had been revised during the pendency 
of the veteran's appeal.  The Board found that the RO had not 
considered these revised criteria in evaluating the veteran's 
claims for increased ratings, and that the veteran had not 
been properly apprised of the same.  The RO was asked to 
provide the veteran VA psychiatric and respiratory 
examinations and consider his claims under the new and old 
regulations.

In a letter dated in March 1997, the RO asked the to veteran 
submit the names of any health care provider who had treated 
him for his service-connected bronchitis and/or 
psychoneurosis since December 1996.  To date, the veteran has 
not responded to this inquiry.

The veteran was afforded a VA psychiatric examination in July 
1998.  He stated that he did not like to be around people, 
and that he preferred to be by himself.  He said he was 
unable to sleep without use of medication.  He gave a history 
of periodic episodes of depression since his discharge from 
military service.  The veteran reported having visual and 
auditory hallucinations following the death of his wife in 
1990, but that he no longer experienced those hallucinations 
since he started taking an anti-psychotic medication in 1995.  
The results of the 1995 neuropsychiatric testing were 
discussed.  

On mental status examination, the veteran appeared as a 78 
year-old man who was appropriately but casually dressed, 
cooperative, but very vague and elaborative.  He had very 
little eye contact.  Mood was euthymic with constricted 
affect.  He denied current auditory or visual hallucinations 
or suicidal or homicidal ideation.  He was very 
circumstantial and over-inclusive.  At times, the veteran was 
tangential.  He was aware of the date, month, and year, but 
did not know the day of the week.  He was oriented to person 
and place.  His memory was poor for remote recall, but intact 
for recent and immediate recall.  He was able to remember 
three out of three objects in five minutes.  He was unable to 
name current and previous Presidents and dates of personal 
significance.  The diagnoses were major depression with 
psychotic features; rule out psychosis, not otherwise 
specified; and rule out dementia, not otherwise specified, 
non-Alzheimer's type.  His GAF was 55.  Since the veteran was 
unable to give good information, the examiner stated that it 
was "difficult to make a definitive diagnosis by this one 
time evaluation, and decide if the veteran has improved or 
gotten worse."  However, the examiner found that the veteran 
clearly had psychiatric problems, more significantly 
psychosis, since he had been in the service that continued to 
the present day.

By a rating action dated in November 1998, the 10 percent 
disability rating assigned to the veteran's psychiatric 
disability was continued.  The RO determined that the 
evidence of record showed only mild to transient psychiatric 
impairment under the old and new rating criteria.  The 
veteran was issued a supplemental statement of the case in 
November 1998 which cited the revised criteria for evaluating 
mental disorders.

II.  Analysis

The first inquiry must be whether the appellant has stated 
well-grounded claims for increased evaluations as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
the context of a claim for an increased evaluation of a 
condition adjudicated service connected, an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant in the 
instant case has stated well-grounded claims.  

The Board is also satisfied that all relevant facts have been 
properly developed.  Post-service medical records have been 
associated with the veteran's claims file and several VA 
examinations have been performed.  The Board finds the 
examinations were adequate concerning the issues at hand, and 
that there is no indication that there are other relevant 
records available that would support the veteran's claim.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

A.  Rating in Excess of 10 Percent for 
the Residuals of Pneumonia, Bronchitis,
Prior to October 7, 1996

The criteria for evaluating chronic bronchitis provided that 
a 10 percent rating was warranted when the chronic bronchitis 
was mild with a slight cough, no dyspnea, and few rales.  A 
30 percent rating was warranted when chronic bronchitis was 
moderately severe with a persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction.  A 60 percent rating 
was assignable when chronic bronchitis was severe with a 
severe productive cough and dyspnea on slight exertion and 
pulmonary function tests indicative of severe ventilatory 
impairment.  38 C.F.R. § 4.97, Diagnostic Code 6600 (as in 
effect prior to October 7, 1996).

In the present case, the veteran has testified that he 
suffers from a persistent cough on nearly a daily basis, and 
that this coughing usually results in producing a teaspoon of 
sputum.  He maintains that he experiences shortness of breath 
if he tries to walk more than 25 yards or climb a single 
flight of stairs.  He reports the use of multiple inhalers 
several times a day to treat his respiratory symptoms.  
Outpatient treatment records prior to October 7, 1996, appear 
to support these allegations.  He was seen numerous times for 
respiratory difficulties.  Further, pulmonary function tests 
in January 1994 and March 1995 reveal the presence of a 
chronic, mild, worsening to a moderate ventilatory defect.  
Thus, even though rales have not been demonstrated throughout 
his chest, the Board finds the symptoms of the veteran's 
service-connected bronchitis were moderately severe, prior to 
October 7, 1996, and that a 30 percent disability rating was 
warranted for that period.  
See 38 C.F.R. § 4.21.  

Nevertheless, there is no basis for assigning a disability 
rating in excess of 30 percent for service-connected 
bronchitis, prior to October 7, 1996.  The evidence of the 
record, at that time, fails to show that the veteran's 
bronchitis condition caused a severe productive cough and 
dyspnea of slight exertion.  Moreover, the March 1995 
pulmonary function test indicated that, with a suboptimal 
effort, he had a moderate airflow limitation.  None of the 
symptoms required for a 60 percent disability rating were 
established.  The preponderance of the evidence is against 
entitlement to a disability rating in excess of 30 percent 
for the veteran's service-connected respiratory disability, 
prior to October 7, 1996.

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his symptoms and 
belief in the merits of his claims, he is not competent to 
offer a medical opinion as to the severity of his service-
connected condition.

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
residuals of pneumonia, bronchitis, do not result in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture.

B.  Psychiatric Disorder

As referenced above, the criteria used to determine the 
extent to which psychiatric disorders are considered 
disabling were changed, effective November 7, 1996.  To that 
extent, the record shows that the veteran has had notice of 
the old and new criteria for evaluating psychoneurotic 
disorders. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  The 
version most favorable to the appellant will be considered.  
However, pursuant to 38 U.S.C.A. § 5110(g), the Board 
observes that for any date prior to November 7, 1996, the VA 
can not apply the revised mental disorder rating schedule.  
See Rhodan v. West, 12 Vet. App. 55 (1998).

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment; that 
is, impairment of earning capacity.  38 C.F.R. § 4.129 (as in 
effect prior to November 7, 1996).  The severity of 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful employment and decrease in work efficiency.  The VA 
could not under evaluate the emotionally sick veteran with a 
good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(as in effect on November 7, 1996).

The veteran is currently assigned a 10 percent disability 
rating for his psychiatric disorder.  The now superceded 
regulation governing the rating of mental disorders, 38 
C.F.R. § 4.132, provided that a 10 percent rating was 
assigned for psychoneurosis when there is emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating was assigned when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such a reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9400 (as in effect prior to November 
7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) held that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases for its decision.  38 C.F.R. § 7104(d)(1) (West Supp. 
1999).  In a precedent opinion dated November 9, 1993, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West Supp. 1999).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).        
30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............                           
10

38 C.F.R. §  Part 4 Diagnostic Codes 9201-9440 (1999).

Upon review of the claims file, the Board finds that an 
evaluation in excess of 10 percent is not warranted under the 
"old" or "new" rating criteria.  Again, a 30 percent 
evaluation under the old criteria was assignable when the 
psychiatric disorder caused definite impairment of social and 
industrial adaptability.  The veteran's poor employment 
history must therefore be viewed in its entirety.  In this 
regard, the veteran has testified that he retired in 1981 due 
to a worsening of his respiratory condition.  He also 
indicated that his memory was starting to degrade at that 
time, and that this interfered with his ability to work.  
Nevertheless, the evidence of record shows that the veteran 
suffers from numerous physical disabilities to include 
chronic bronchitis, the residuals of prostate cancer, 
varicose veins, and a disability of the right hand.  All of 
these health problems, at the very least, have contributed to 
his inability to obtain employment.  Moreover, the 1995 VA 
neuropsychological examination report indicated that the 
veteran's decreased cognitive functioning was due to either 
cerebrovascular disease or alcohol-induced persisting 
dementia.  Further, after reviewing the results of the 
neuropsychological examination and the claims folder, the VA 
psychiatrist opined in April 1995 that the veteran's service-
connected psychoneurosis remained unchanged.  A similar 
finding was made in July 1998 when the VA examiner stated 
that it was difficult to make a definitive diagnosis of the 
veteran's condition by the one time evaluation, and "decide 
if the veteran has improved or gotten worse."  In other 
words, there is no indication that the veteran's service-
connected psychiatric disorder has caused a definite 
impairment in his ability to work.

With regard to social impairment, the veteran reports living 
alone since his wife passed away.  He has also stated that he 
does not generally enjoy the company of others, and that he 
tends to get irritated with people.  Again, much of the 
veteran's current symptomatology has been attributed to a 
dementia that is unrelated to his service-connected 
psychiatric disability.  The Board therefore finds that the 
evidence supports a finding of mild, but no greater, social 
impairment.  The requirements for a 30 percent disability 
rating under the "old" rating criteria have not been met.

Moreover, viewing the veteran's disability picture under the 
"new" criteria, the Board is also unable to find that a 
rating in excess of 10 percent is warranted.  The evidence of 
records fails to show that the symptoms of the veteran's 
psychiatric disability causes anxiety, suspiciousness, panic 
attacks (weekly or less often), and mild memory loss (such as 
forgetting names, directions, recent events).  The Board 
recognizes that the veteran has endorsed symptoms of 
paranoia, chronic sleep impairment, and memory loss.  
However, the examination reports from 1995 indicated that 
these symptoms were attributable to the veteran's dementia.  
Again, the symptoms of the veteran's neuropsychosis were 
found to have remained stable throughout his life.  Thus, 
while he does complain of intermittent depression, most of 
the symptoms required to evaluate the veteran's major 
depression with psychotic features, previously rated as 
psychoneurosis, anxiety hysteria, as 30 percent disabling 
were not present.  The preponderance of the evidence is 
against entitlement to a disability rating in excess of 10 
percent for the veteran's psychiatric disorder.

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his symptoms and 
belief in the merits of his claims, he is not competent to 
offer a medical opinion as to the severity of his service-
connected condition.

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
psychiatric disorder does not result in marked interference 
with employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.

Finally, as previously noted, the Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply.  See Karnas v. Derwinski.  As 
indicated above, a 10 percent evaluation for the veteran's 
psychiatric disorder is not warranted under either criteria.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.


ORDER

A 30 percent evaluation for the residuals of pneumonia, 
bronchitis, is granted prior to October 7, 1996, subject to 
the law and regulations governing the payment of monetary 
awards.

Entitlement to an increased evaluation for major depression 
with psychotic features, previously rated as psychoneurosis, 
anxiety hysteria, is denied.


REMAND

"A remand by [the] Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Further development is 
required to comply with the previous remand instructions.

As part of its March 1997 remand, the Board determined that 
the veteran had raised the issue of entitlement to service 
connection for a disability of the thumb and index finger of 
the right hand.  The Board found that this issue was 
inextricably intertwined with issue of an increased 
evaluation for service-connected residuals of a scar of the 
right hand with moderate atrophy and limitation of motion of 
the 3rd, 4th, and 5th, fingers.  As a claim that is 
inextricably intertwined with a pending claim must be 
adjudicated prior to a final order with respect to the 
pending claim, the RO was asked to consider the veteran's 
claim of service connection for a disability of the thumb and 
index finger of the right hand.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  To date, there is no evidence that the 
RO has adjudicated this issue.

With regard to the veteran's claim for an evaluation in 
excess of 30 percent for service-connected bronchitis, the 
Board finds that the April 1997 VA pulmonary examination 
failed to properly evaluate said condition.  Under the 
criteria set forth under the new Diagnostic Code 6600 
(chronic bronchitis), determinations must be made as to the 
percent of predicted value of FEV-1; or the percent ratio of 
FEV-1 to FVC (FEV-1/FVC); or the percent of predicted value 
of Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)).  Consideration for a 
disability rating in excess of 30 percent also requires the 
determination of the maximum oxygen consumption (with 
cardiorespiratory limit).  The April 1997 VA pulmonary 
function studies did not state the percent of predicted 
DLCO(SB) or the maximum oxygen consumption (with 
cardiorespiratory limit).  In Massey v. Brown, 7 Vet. App. 
204, 208 (1994), the Court stressed that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  As such, the 
veteran should be afforded another VA pulmonary examination 
with the appropriate pulmonary function studies.

Although he has been examined previously for VA rating 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating may result in 
denial of that claim.  38 C.F.R. § 3.655 (1999).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski 1 Vet. App. 
90 (1990).  As this matter is being returned for additional 
medical examinations, the RO should obtain the veteran's 
current medical records pertaining to the treatment of his 
service-connected respiratory and right hand disorders.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following development:

1.  The RO should inform the veteran and 
his representative that it will be 
considering the issue of service 
connection for a disability of the thumb 
and index finger of the right hand.  He 
and his representative should be asked 
whether they wish to submit additional 
evidence or argument pertaining to this 
matter.  

2.  After any necessary development, the 
RO should then consider the issue of 
service connection for a disability of 
the thumb and index finger of the right 
hand.  If a well-grounded claim has been 
submitted, appropriate medical 
development should be ordered.  This 
should include obtaining all private 
medical records pertaining to treatment 
of the veteran's thumb and index finger 
of the right hand.  Consideration must be 
given to 38 C.F.R. § 3.310 and to the 
holding of the Court in Allen v. Brown, 7 
Vet. App. 439 (1995).  If the decision is 
adverse to the veteran, he should be so 
notified and provided his appellate 
rights.  If a timely notice of 
disagreement is filed, a statement of the 
case should be issued.  The veteran 
should then be notified of the need to 
file a substantive appeal if he wishes 
the Board to address this matter

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected respiratory disability and 
right hand scar residuals since December 
1996.  After securing the necessary 
release(s), the RO should obtain those 
records which are not already a part of 
the claims folder.  

4.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Newington VAMC and any other 
known VA records since December 1996.  
Once obtained, all records must be 
associated with the claims folder.

5.  After the above has been 
accomplished, the veteran should be 
afforded a VA pulmonary examination.   
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review before the 
examination.  The examiner must review 
the revised criteria for rating 
respiratory disabilities, together with 
the criteria in effect prior to October 
7, 1996.  

A pulmonary function study should be 
administered, and specifically provide 
values for FEV-1, FEV-1/FVC, and 
DLCO(SB).  Those values should be 
expressed as a percentage of predicted 
values.  The examiner should also state 
the maximum oxygen consumption with 
cardiorespiratory limit.  If the examiner 
finds that any of the aforementioned 
tests would not be relevant to 
determining the level of disability of 
the veteran's service-connected 
respiratory condition, he or should state 
so and provide an explanation as to why.  
The examiner should also provide an 
opinion on whether any ventilatory defect 
found is considered slight, moderate, 
moderately severe, severe, or pronounced, 
and provide the rationale for his/her 
opinion.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The RO should consider 
application of § 3.655 if the veteran 
fails to 
report for an examination.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
issued a supplemental statement of the 
case.  In doing so, the RO should 
specifically cite the new regulations and 
criteria regarding respiratory disorders, 
effective October 7, 1996.  The RO should 
also determine whether the prior 
regulations or the new regulations are 
most favorable to the veteran.  In so 
doing, the RO should note that any 
increased rating based solely on the 
revised regulations may not be made 
effective prior to the effective date of 
the revision.  The veteran and his 
representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional medical 
information and to afford the veteran due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

